Citation Nr: 0925011	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for alcoholism as 
secondary to the service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
10 percent for PTSD.  

3.  Entitlement to a temporary total evaluation from May 30, 
2005 to July 1, 2005 because of hospital treatment in excess 
of 21 days for a service-connected condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's wife and daughter


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the March 2006 rating decision granted 
the Veteran a temporary total evaluation for hospitalization 
for his service-connected PTSD from July 18, 2005 to October 
1, 2005.  The Veteran submitted a notice of disagreement with 
respect to the decision and contended that he was entitled to 
an earlier effective date prior to July 18, 2005.  The 
December 2006 Statement of the Case (SOC) listed the issue as 
entitlement to an earlier effective date prior to July 15, 
2005.  However, as will be detailed below, the Board finds 
that the issue is more appropriately characterized as 
entitlement to a temporary total evaluation from May 30, 2005 
to July 1, 2005.  Therefore, the issue has been characterized 
as shown on the title page.  

In January 2009, the Board remanded the Veteran's claim to 
afford the Veteran a video conference hearing.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran participated in a videoconference hearing with 
the undersigned in May 2006.  A transcript has been 
associated with the Veteran's claims file.

The issue of entitlement to an initial increased disability 
rating for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
Veteran's representative that a withdrawal of his claim for 
service connection for alcoholism as secondary to the 
service-connected PTSD was requested.  

2.  The evidence of record shows that the Veteran was 
hospitalized from May 30, 2005 to July 1, 2005 for treatment 
of his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran's representative as to the issue of entitlement 
to service connection for alcoholism as secondary to the 
service-connected PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for a temporary total evaluation from May 
30, 2005 to July 1, 2005 have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.29 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with VCAA notification in September 2005, prior to 
the rating decision on appeal.  Thus, the timing requirements 
of Pelegrini have been satisfied.   

In the aforementioned notification letter, the RO informed 
the Veteran of what the evidence must show to establish 
entitlement to a temporary total evaluation.  The RO also 
explained what information and evidence he must submit and 
what information and evidence will be obtained by VA.  He was 
specifically advised that the assignment of a temporary total 
disability rating was based on evidence showing treatment for 
a service connected disability and hospitalization of at 
least 21 days.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the aforementioned notification letters 
did not notify the Veteran as to the assignment of disability 
ratings and effective dates prior to the rating decision on 
appeal.  While it is unclear whether Dingess notice is 
required for claim for a temporary total disability rating 
under 38 C.F.R. § 4.29 because the rating is already 
established and the effective date(s) are spelled by the 
regulation, the Veteran was provided notice in June 2006 
regarding the assignment of disability ratings and effective 
dates.  The claim was readjudicated in December 2006 and, 
therefore, any timing errors was non-prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as signified in a statement 
of the case or SSOC, is sufficient to cure a possible timing 
defect).

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this 
regard, the Veteran's service treatment records are 
associated with the claims file as well as all relevant 
private and VA treatment records.  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service connection for alcoholism as secondary to the 
service-connected PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  During the May 
2006 videoconference hearing, the Veteran expressed that he 
wanted to withdraw the issue of entitlement to service 
connection for alcoholism as secondary to the service-
connected PTSD.  In addition, the Veteran and his 
representative submitted statements requesting withdrawal of 
the issue from the appeal.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration regarding the claim.  Accordingly, the Board 
does not have jurisdiction to review the claim and it is 
dismissed.

Temporary Total Evaluation

The March 2006 rating decision granted the Veteran a 
temporary total evaluation for hospitalization for his 
service-connected PTSD from July 18, 2005 until October 1, 
2005.  However, the Veteran asserted that he was entitled to 
an earlier date as he was treated for his PTSD beginning in 
May 2005 when he was hospitalized for a suicide attempt.  See 
May 2009 hearing transcript.   

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required VA hospital treatment for a period in excess of 
21 days.         38 C.F.R. § 4.29 (2008).  Notwithstanding 
that hospital admission was for a disability not connected 
with service, if during such hospitalization, hospital 
treatment for a service-connected disability is instituted 
and continued for a period in excess of 21 days, the increase 
to a total rating will be granted from the first day of such 
treatment.  38 C.F.R. § 4.29 (b).

Consistent with the Veteran's statements, the medical 
evidence of record shows that the Veteran was admitted to 
Heartland Health on May 30, 2005.  The discharge summary 
shows that the Veteran was admitted due to a suicide attempt 
and reveals multiple diagnoses related to psychiatric 
disorders including PTSD.  The discharge summary noted that 
the Veteran was to be discharged and that he must receive 
treatment for his alcohol abuse.  It was further noted that 
the Veteran must work on sobriety and that his PTSD symptoms 
would not resolve without sobriety.  The Veteran was 
discharged on June 10, 2005.  

Thereafter, the Veteran was immediately admitted to Valley 
Hope on June 10, 2005.  The discharge record shows that the 
Veteran was treated for substance abuse that contributed to 
blackouts, emotional problems, family problems, financial 
difficulties, marital conflicts, and suicidal thinking.  The 
initial diagnostic impression was listed as Alcohol 
dependence.  The discharge record shows that the Veteran was 
treated from June 10, 2005 to July 1, 2005.  The Board notes 
that the Valley Hope discharge record only shows treatment 
for alcohol dependence.  However, as noted in the Heartland 
Health records, the Veteran was instructed to receive 
treatment for his alcohol abuse in order to reduce his 
symptoms of PTSD.  Therefore, resolving doubt in his favor, 
the Board considers the treatment that the Veteran received 
at Valley Hope to be related to his service-connected PTSD 
and falls within the definition of hospitalization for a 
service-connected disability under the provisions of 38 
C.F.R. § 4.29.  

In consideration of the Veteran's treatment at Heartland 
Health beginning on May 30, 2005 and continuing through July 
1, 2005 at Valley Hope, the Board finds that the Veteran is 
entitled to a temporary total evaluation from May 30, 2005 to 
July 1, 2005 for treatment of his service-connected PTSD.  38 
U.S.C.A. § 5107, 38 C.F.R. § 4.29.  In making this 
determination, the Board notes that the Veteran was granted a 
temporary total evaluation for hospitalization for his 
service-connected PTSD from July 18, 2005 to October 1, 2005.  
However, there is no evidence of record that shows that the 
Veteran was treated for his service-connected disability from 
July 2, 2005 thorough July 17, 2005 and, consequently, the 
Veteran is only entitled to a temporary total evaluation for 
treatment of his service-connected PTSD from May 30, 2005 to 
July 1, 2005.  


ORDER

The appeal as to the issue of entitlement to service 
connection for alcoholism as secondary to the service-
connected PTSD is dismissed.

Entitlement to a temporary total evaluation from May 30, 2005 
to July 1, 2005 is granted. 


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required to comply with the duty 
to assist.

The Veteran is service-connected for PTSD currently evaluated 
as 10 percent disabling, effective November 2, 2004.  The 
Veteran has contended that his symptoms of PTSD are more 
severe than the disability rating currently assigned.  The 
record shows that the Veteran was afforded a VA examination 
in July 2007.  The examination report reveals that the 
Veteran was currently employed, the Veteran only exhibited 
mild to moderate PTSD, and the examiner listed a GAF score of 
62, indicating more mild to moderate symptoms.  However, in a 
statement dated in November 2008, the Veteran's daughter, 
C.F., a social worker with experience in generating psycho-
social assessments, noted that the Veteran reported suicidal 
ideation, had a severe impairment of social and vocational 
realms, was not currently employed, and listed a GAF score of 
50, indicating more serious symptoms.  The Veteran also 
asserted at his May 2009 hearing that the July 2007 VA 
examination did not accurately reflect the severity of his 
PTSD symptoms and that his symptoms had increased in severity 
since that time.  Due to the discrepancy of the GAF scores 
assigned, the competent and credible assessments made by his 
daughter, and the Veteran's assertions that his symptoms have 
increased since his last examination, a new VA examination is 
warranted.  See 38 C.F.R. § 3.159 (2008); see also VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

Finally, during the course of his hearing, the Veteran 
intimated that he continued to receive active VA treatment 
for his PTSD and that he also had been treated by a private 
physician.  As this matter is being returned for an 
examination, an effort should be made to obtain updated VA 
treatment records and private treatment records that are not 
already on file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the name of any health care 
provider that has not been obtained.  The 
RO/AMC should then obtain all identified 
records.  Any negative response should be 
properly annotated into the record.

2.  Request updated VA treatment records 
from July 2007 to the present.  Any 
negative response should be properly 
annotated into the record.

3.  After the above development is 
completed, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a psychiatric examination to 
determine the current degree of severity 
of his PTSD.  If possible, the examination 
should not be accomplished by the doctor 
who examined the Veteran in July 2007.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature, frequency, and severity of all 
current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
Veteran's PTSD upon his social and 
industrial activities including his 
employability.  The examiner should also 
be asked to reconcile the GAF score of 62 
as provided in the July 2007 VA 
examination report and the GAF score of 50 
as noted in the November 2008 statement.  
The rationale for all opinions expressed 
must be provided. 

4.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


